Title: To Thomas Jefferson from Thomas Lloyd, 16 August 1808
From: Lloyd, Thomas
To: Jefferson, Thomas


                  
                     Respected Sir, 
                     Philadelphia August 16th. 1808
                  
                  The civil causes between the population & Holland Companies, and the Actual Settlers in the Triangle at the North West Corner of this state, has kept the Commonwealth greatly aggitated for a number of years past; and occupied the Courts of justice to my personal knowledge ever since 1799. I have taken down much Contradictory argument of Learned Counsel on both sides also many various and discordant opinions delivered from the bench, by More Learned Judges, supposed to be wholly disinterested as to the Land in dispute; Yet after all, for my individual Self I believe it is not yet settled in which party the just and legal title rest, and I doubt whether it will not require the Legislative interference of our State Government.
                  From this view of the case, it is not to be wondered at, however much it may be regretted, that some ignorant settlers, were misled and induced to beleive themselves justified in the opposition given to the deputy marshal in executing writs of possession issued from the Circuit court of the U.S.—With deference and Submission to the opinions of others, I consider the three Lowrys who bear the whole weight of the Punishment inflicted by the Law in this Case, as objects of Commisseration and not undeserving the exercise of the mercy vested in You by the Constitution, which now can operate only on the fines & securities—Their long Confinement both previous and subsequent to the term they were Sentenced to be imprisoned if taken into the account of atonement may be Considered Expiatory of that part of the sentence, which I understand from their poverty and distance from their usual residence it is impossible for them to Comply—These mens health & constitutions appear to me visibly to decline, they were strong & Athletic now they are weak and slender, and I apprehend the most fatal consequence to one of them would follow the Confinement here but a short time longer.
                  I have seen a Certificate in the following words “The Costs in the prosecutions for the misdemeanors are agreed to be remitted—D. Caldwell 26. April 1808.” from which it appears to me that your pardon would operate an immediate deliverance. Several petitions are said to have been prepared to you for this purpose, but the want of intercourse with the prisoners has prevented their being forwarded; if they have reached you I request to add my solicitation for the like object. 
                  With due deference & great respect I continue to be Your fellow Citizen
                  
                     Thomas Lloyd 
                     
                  
               